DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 11-15, 22, 25-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidan (WO 2017/048208, of record).  US 2018/258563 (Fidan) will be relied upon in the rejection below as it represents an English equivalent of WO ‘208.
	 Fidan is directed to a hybrid cord construction comprising polyamide (nylon) yarns (e.g. nylon 6.6) and polyester yarns usable in a cap ply or belt bandage (Abstract and Paragraph 30).  Fidan further teaches the use of at least two yarns (Page 3, claim 1).  Given such a disclosure, one of ordinary skill in the art at the time of the invention would have found it obvious to form the cord of Fidan with three yarns given the general disclosure detailed above.  
	In terms of the polyester, Fidan broadly states that PET is the most commonly used polyester type in the tire industry (Paragraph 29).  One of ordinary skill in the art at the time of the invention would have recognized such language as encompassing all of the well-known and commonly used types of PET and such would include HMLS PET.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed type of polyester (lack of comparative examples comprising a non-inventive hybrid cord).

	Lastly, regarding claim 11 (and claims 30-32), the claimed cord construction is encompassed by the general disclosure of Fidan and Applicant has not provided a conclusive showing of unexpected results for the claimed constructions (lack of comparative examples formed with hybrid cords and falling outside the scope of the claimed invention).  Additionally, the claimed loadings are consistent with those that are conventionally used in a wide variety of tire components, including cap plies.  This position was set forth by the Examiner in the previous communication and remains unchallenged- as such, it is taken to be Admitted Prior Art.  
	As to claims 13 and 25, a fair reading of Fidan suggests the use of multiple polyester yarns or multiple polyamide yarns having the same configuration.
With respect to claims 22 and 26-28, the general disclosure of Fidan suggests the inclusion of at least one cap ply layer.
Regarding claims 30-32, the claimed method is consistent with the conventional manufacture of tire cord reinforced layers, such as cap plies or belt bandages (cords are embedded in a topping or coating rubber layer). 
Response to Arguments
4.	Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  It is emphasized that Fidan is broadly directed to hybrid cord constructions .    
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 4, 2021